ROBERTS, Justice.
The appellee, plaintiff below, brought a suit for divorce against his wife, defendant below and appellant here, on the grounds of desertion and extreme cruelty. The defendant denied each of the grounds for divorce and interposed a plea of condonation. Trial of the issues was had before the Chancellor, who resolved the conflicts in the evidence in favor of the plaintiff, and entered a decree finding that the plaintiff had proved his charge of extreme cruelty. The defendant thereupon appealed, and thereafter the plaintiff filed his motion to affirm the decree on the ground that the questions involved were so unsubstantial as not to need further argument, within the meaning of Rule 38 of the Supreme Court Rules, 30 F.S.A.
We agree that the motion to affirm the decree should be granted. There was competent substantial evidence to support the trial court’s finding that the plaintiff had proved extreme cruelty, and we find no error in the holding of the court that the defendant did not sustain her defense of condonation.
It is well established that where the evidence on an issue is in conflict, this court will not disturb the ruling of the trial court if there is competent substantial evidence to sustain its finding. Therefore, the motion to affirm the decree must be granted under Rule 38; and the decree appealed from is, accordingly, ■
Affirmed.
DREW, C. J., and TERRELL and SE-BRING, JJ., concur.'